UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6650



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


KIRBY PATRICK BRAXTON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:05-cr-00105-F-1)


Submitted:    July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kirby Patrick Braxton, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Stephen Aubrey West, Assistant United States Attorneys, Ethan
Ainsworth Ontjes, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kirby Patrick Braxton appeals the district court’s order

denying his Motion to Modify Payment Schedule.           We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.            United States v.

Braxton,   No.   4:05-cr-00105-F-1   (E.D.N.C.    Apr.    7,   2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                - 2 -